DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 6, which recites “a rectangularly shaped cover overlaid on top of curved pipe” should read “a rectangularly shaped cover overlaid on top of a curved pipe.”
Claim 2, lines 1-2, which recite “…wherein plant within said enclosed greenhouse are watered by said irrigation piping” should read “…wherein plants within said enclosed greenhouse are watered by said irrigation piping.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 20170238475 A1) in view of Lloyd (US 20160262318 A1), Wescott et al (US 20140047765 A1), Engerman (US 5813169 A), and Carroll et al (US 20150223407 A1).
Regarding claim 1, Van Pelt teaches an enclosed greenhouse (100, figure 1) designed to provide a crop growing environment comprising:
a rear concrete wall located at the rear of said enclosed greenhouse (120, figure 3 as annotated below; [0014], lines 1-4), 
a front concrete wall located at the front of said enclosed greenhouse (120, figure 3 as annotated below; [0014], lines 1-4), 
a left side and a right side of said enclosed greenhouse (120, figure 3 as annotated below), 
a cover overlaid on top of curved pipe (140, figure 1), 
wherein said curved pipe reaches between said rear concrete wall and said front concrete wall (130, figure 3 as annotated below; [0018], lines 1-3), 
a liner (210, figure 5; [0045], lines 1-7), and
an irrigation piping (130, 200, 180, figure 4; [0018], lines 1-3; [0044], lines 1-3).

    PNG
    media_image1.png
    470
    554
    media_image1.png
    Greyscale

Annotated figure 3
Van Pelt does not teach that the cover overlaid on top of the curved pipe is rectangularly shaped, that the liner is positioned between the rear concrete wall and the front concrete wall, that the length of the cover is adjusted by a roll up pipe that is supported by hooks, or an insulating board covering the rear concrete wall.
Lloyd teaches an enclosed greenhouse comprising:
d.    a rectangularly shaped cover (22, figure 1; [0037], lines 3-5) overlaid on top of a curved pipe.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse disclosed by Van Pelt with the rectangularly shaped cover as disclosed by Lloyd for the benefit of providing a form of protection for the plants that fits securely in place over the greenhouse. Furthermore, it would have been an obvious matter of design choice to make the cover whatever form or shape was desired or expedient. A change in form or shape In re Dailey et al., 149 USPQ 47. This would have been done to protect that plants with a cover that best fits securely in place over the greenhouse, as described above.
Wescott teaches an enclosed greenhouse comprising:
f.    a liner (16, figure 2) between a rear wall and a front wall (24, figures 2 and 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the liner disclosed by Van Pelt with the liner between the front and rear walls as disclosed by Wescott for the benefit of preventing water leakage at the bottom surface of the greenhouse. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the location of the liner disclosed by Van Pelt ([0033] and [0045]), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Van Pelt discloses that the liner serves to prevent water leakage, so movement of the liner from the perimeter of the planter box to between the rear and front walls would be done to prevent water leakage in another area of the greenhouse that the user identifies as being water permeable. 
Engerman teaches an enclosed greenhouse in which: 
a length of the cover (33, figure 2) is adjusted by a roll up pipe (36) that is supported by hooks (37 and 38) (column 5, lines 14-26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse disclosed by Van Pelt with the roll up pipe used to adjust the length of a cover as disclosed by Engerman for the benefit of providing a way to easily retract the cover, thus making the handling and storage of the cover easier for the user.

i.     an insulating board covering the rear wall ([0069], lines 3-7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse disclosed by Van Pelt with the insulating board as disclosed by Carroll et al for the benefit of better regulating the temperature of the greenhouse, thus optimizing the growth of the plants. 
Regarding claim 2, Van Pelt as modified above teaches that plants within said enclosed greenhouse are watered by said irrigation piping (130, 200, 180, figure 4; [0018], lines 1-3; [0044], lines 1-3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 20170238475 A1) in view of Lloyd (US 20160262318 A1), Wescott et al (US 20140047765 A1), Engerman (US 5813169 A), and Carroll et al (US 20150223407 A1), and further in view of van der Merwe (US 20170339854 A1).
Van Pelt, as modified above in view of Lloyd, Wescott, Engerman, and Carroll, teaches an enclosed greenhouse with irrigation piping. Van Pelt does not teach that CO2 is injected periodically into said irrigation piping. 
Van der Merwe teaches a plant growth system wherein CO2 enriches a water stream flowing through a pipe to create a fluid stream providing nutrients to plants ([0135-0137]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation piping disclosed by Van Pelt with the CO2 enrichment method as disclosed by Engerman for the benefit of controlling the growth environment and conditions of the greenhouse plants, as it is understood in the art that the photosynthesis of plants causes CO2 levels to drop.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Wark US-20170339845-A1, Petty US-20170280635-A1, Stewart US-20170245442-A1, Mentch US-9212503-B1, IM et al US-2016-0057943-A1, Hudson US-8839552-B1, Wallace et al US-20140157662-A1, Necessary et al US-7748162-B1, Sandoval US-20070151150-A1, Hinsperger US-5605007-A, Crowley US-5216834-A, Fennell US-4685246-A, and Corvington et al US-4232489-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644